Citation Nr: 1546007	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-10 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel

INTRODUCTION

The Veteran served in the United States Air Force from February 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2012 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The January 2013 rating decision declined to reopen the service connection claim for an acquired psychiatric disorder.

By way of background, the Veteran's service connection claim for a psychiatric disorder was originally denied in a May 2009 rating decision.  The Veteran thereafter sought reconsideration of the claim in April 2010 and a subsequent rating decision denying the claim was issued in June 2010.  The Veteran again sought reconsideration of the claim in November 2010 and another rating decision denying the claim was issued in March 2011.  The Veteran was notified of the outcome in a letter dated March 14, 2011, and he did not file a notice of disagreement within one year of the date of notification of the rating decision.  

The Veteran sought to reopen the claim in August 2012 and the RO subsequently reopened it in January 2013.  The RO denied the claim on the basis that there was no evidence to show the condition was incurred in or aggravated by military service.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case (SOC) in January 2014.  The RO sent the SOC to the Veteran on January 30, 2014.

Thereafter, the Veteran submitted a statement in support of his case expressing an intent to appeal.  This statement was received on April 7, 2014.  The RO accepted this document in lieu of a Form 9 even though it was approximately one week past the 60 day appeal period.  Under these circumstances, where the Veteran is homeless and the RO accepted the form as timely given the Veteran's circumstances, and where both VA and the Veteran have taken action reflecting an understanding that the issue is on appeal, the Board will do the same.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may exercise jurisdiction over claims that have been treated as adequately appealed).

As a final preliminary matter, the Board finds that the Veteran has not raised, and the record does not reflect, that he is unemployable as a result of his service-connected disabilities.  The Board also notes that the Veteran limited his initial rating appeal to 20 percent for his hearing loss.  Thus, the issue of entitlement to a TDIU is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is not manifested by a level of hearing acuity necessary for a compensable rating. 

2.  A March 2011 rating decision denied entitlement to service connection for a psychiatric disorder; the Veteran was properly notified of the adverse outcome in a March 2011 letter and did not file a notice of disagreement to appeal the RO's decision.

3.  The additional evidence received since the March 2011 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2015).

2.  The March 2011 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA Regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As the Veteran's psychiatric disorder claim is remanded for further development, no discussion of VA's duties to notify and assist is necessary with respect to this issue.  

As to the Veteran's initial increased rating claim for hearing loss, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes VA treatment records, VA examination reports, and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded VA audiology examinations in October 2012 and June 2014.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In each case, the examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the hearing loss appeal.  

Increased Rating Laws and Regulations

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2015). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86. 38 C.F.R. § 4.85(c) (2015).

Increased Rating Analysis

The Board notes that the Veteran underwent a VA examination for his hearing loss claim in October 2012 and June 2014, which included puretone thresholds results in decibels and used the Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a).  

The VA audiology examination results, in decibels, from the October 2012 examination were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
25
30
30
29
96%
LEFT
35
30
30
30
31
96%

Puretone threshold averages were 29 for the right ear and 31 for the left ear.  Speech recognition scores were 96% in both the right and left ears.  These findings correspond to level I hearing in both the right and left ear.  Such results support the assignment of a zero percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

VA medical records show that the Veteran was issued hearing aids for both ears in April 2013 as he was found to exhibit significant hearing loss for which amplification was recommended.  An unofficial auditory examination in October 2013 revealed mild sensorineural hearing loss in some ranges and good word recognition.  VA medical records from February 2014 indicate that the Veteran reported possible decrease in hearing since his previous evaluation and an audio reevaluation was recommended.

At a VA audiology examination in June 2014, the examiner reported that the Veteran could not be tested.  The explanation for why the Veteran could not be tested was that the results were consistent with non-organic hearing loss bilaterally.  The examiner further noted that the word recognition score was "not appropriate for this Veteran because of language difficulties, cognitive problems, [and] inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  In addition, the VA examiner observed "normal hearing" for both of the Veteran's ears.

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  The audiometric findings from October 2012, when applied to the above-cited rating criteria, show no more than a combination of level I and level I hearing loss.  Such results correspond to the assignment of a zero percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.  Although no audiometric results were available from June 2014, the examiner found that the Veteran's hearing was normal, and explained why examination data could not be obtained.  

The Board also observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear as contemplated by 38 C.F.R. § 4.86.  Based on the available results of the audiological evaluations discussed above, and in the absence of any additional evidence showing a more severe hearing disability, a compensable evaluation is not warranted. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Board finds that the October 2012 VA examiner addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The Veteran reported difficulty hearing conversations and with receiving instructions for work.  Nevertheless, these hearing limitations are already encompassed by the audiometric findings of record.

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999). 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bilateral hearing loss is productive of decreased hearing acuity and this manifestation is expressly encompassed by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected bilateral hearing loss.  Moreover, the record does not contain evidence demonstrating that the Veteran's hearing loss has caused marked interference with employment or frequent periods of hospitalization.  As a result, referral for consideration of an extraschedular rating is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

New and Material Evidence - Analysis

As to the service connection claim for a psychiatric disorder, the evidence previously considered at the time of the last final decision (i.e. in March 2011) included service treatment records and post-service treatment records.  The RO denied service connection on the basis that there was no documentation of an in-service mental disorder or disease and no competent medical evidence or medical opinion relating the mental impairments to the Veteran's active military service.  The RO further noted that there was no evidence that the Veteran's psychiatric disorder manifested to a compensable degree within one year of service.  Since the time of the last final decision, additional evidence has been received.  

Specifically, a VA examination report from December 2012 concludes, in part, with a diagnosis of PTSD and also includes the description of new in-service stressors.  These stressors relate to the in-service element for service connection.  Given that this evidence concerning additional in-service stressors has not previously been considered by adjudicators and relates to an unestablished fact necessary to prove the claim, the claim should be reopened.  


ORDER

A compensable rating for bilateral hearing loss is denied.

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include PTSD is reopened and, to this extent only, the appeal is granted.


REMAND

Further development is required before the Veteran's psychiatric disorder claim can be adjudicated on the merits. 

The Veteran's service treatment records do not contain any complaints, diagnoses, or treatment for a psychiatric disorder.  No mental health issues were noted at entrance or separation from service.

The first medical records on file indicating a psychiatric disorder are VA treatment records from early 2009.  Treatment records reflect numerous psychiatric diagnoses and after 2012, include a diagnosis of PTSD.  There are two in service events associated with the PTSD diagnosis: (1) circumstances of the death of the Veteran's father, and (2) a suicide of a member of the Veteran's unit.  Although the JSRCC indicated there was insufficient information to research these events, the Board is of the view that additional efforts to verify the suicide stressor should be accomplished as detailed below.  See Gagne v. McDonald, No. 14-0334, slip op. at 7-8 (Vet. App. Oct. 19, 2015). 

In addition to the foregoing, the record reflects the Veteran has not been consistent in his statements on numerous occasions, which call into question the reliability of medical reports based on his statements when this inconsistency goes unmentioned.  In view of this, after efforts to verify the Veteran's stressors are accomplished, another VA examination should be undertaken to identify the Veteran's psychiatric disability and to ascertain whether it may be linked to service for purposes of establishing service connection.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain any outstanding VA mental health treatment records and associate them with the Veteran's claims file.  

2.  Invite the Veteran to submit corroborating evidence of his father's identity and his father's death, such as his personal birth certificate and his father's death certificate, and notify the Veteran that he may submit lay statements from individuals (such as the Veteran's brother or step-mother) who have first-hand knowledge regarding the identity of the Veteran's father and the circumstances of his death.  

3.  Conduct all development deemed appropriate to verify whether an airman committed suicide at Fort Meade/NSA during the Veteran's assignment there, which apparently was from May 1997 to August 1998.   This development might include inquiries regarding any suicide by a member of the Veteran's unit (which appears to have been either the 32nd or 22nd Intelligence Squadron) and any other Air Force units then stationed at Ft. Meade.  This development may also include numerous inquiries to the JSRRC to cover the full time period.

4.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The Veterans claims file should be reviewed in conjunction with the examination.

The examiner is asked to address the following:

A. Identify all psychiatric diagnoses present, and specifically whether the criteria for a diagnosis of PTSD, under DSM-IV and/or DSM-V are met.  In this regard, the specific stressor(s) supporting any such diagnosis should be identified.   

B. For every psychiatric diagnosis rendered other than PTSD, the examiner should opine as to whether it is at least as likely as not related to any in-service disease or injury.  If a psychosis is diagnosed, the opinion should also include whether it began within one year of service.  

In forming the above opinions, the examiner should consider the following:

* A January 2009 VA treatment record in which the Veteran is recorded as saying he started hearing voices approximately two years after his father passed away.

* A March 2009 medical treatment record furnished by the SSA noting the Veteran reported a disability onset date of January 2007 as a result of schizophrenia, obsessive-compulsive disorder, depression, and anxiety.

* An August 2009 VA treatment record noting the Veteran did not present with psychotic process and there was no evidence of schizophrenia.

* A January 2010 VA treatment record noting the Veteran's PTSD screen and depression screen were negative. 

* A January 2010 VA treatment record in which the Veteran reports being depressed ever since his father's death in 1998.

* A March 2010 VA treatment record in which the Veteran reports having hallucinations his whole life.

* An August 2011 VA treatment record assessing the Veteran's OCD as a way for him to stabilize his internal instability after his father's (a stabilizing factor) death, and noting that the Veteran's other issues such as anxiety, depression, and substance abuse could also derive from his father's death.

* An April 2013 VA treatment record  noting the Veteran claims to only have auditory and visual hallucinations when he is inhaling computer cleaner.

* An April 2013 VA treatment record noting the Veteran does not have severe and persistent mental illness including schizophrenia, bipolar disorder, major affective disorder, or severe PTSD.

* An April 2014 VA treatment record noting the Veteran did not present with symptoms fulfilling criteria for either PTSD or panic disorder and diagnosing the Veteran with alcohol and nicotine dependence.

A complete explanation supporting all opinions expressed should be provided.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

5.  Then, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


